DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 8/2/2022 has been entered. Claims 11, 16, 21, and 23 are currently amended.  Claims 1-10, 14-15, 20 and 22 have been cancelled.  Claims 11-13, 16-19, 21 and 23 are pending and are under examination in this office action.

Response to Arguments
Applicant's argument, filed on 8/2/2022, with respect to 112(a) and 112(b) rejections has been fully considered and is persuasive.  The amendment overcomes the 112(a) and 112(b) rejections.  The 112(a) and 112(b) rejections have been withdrawn.

Applicant's argument, filed on 8/2/2022, with respect to 102(a) and 103 rejections has been fully considered but is not persuasive.
Applicant made argument that the prior art of Schwarz does not teach or suggest the claimed feature 1 of cannabinoid nano-emulsion material comprising a lecithin, a carrier oil, Vitamin E TPGS, preservatives, and purified water, prepared by a process comprising sonication or homogenizing at high pressure.  This feature is IMPORTANT in this invention because it allows for minimal emulsifiers and co-emulsifiers as well as solvents and co-solvents to be needed to create the presently claim formulation. Additionally, the use of high input energies contributed by either sonication or high pressure homogenization allows for the use of water within the formulation, which creates suspensions of particles in water that do not separate. Thus, allowing the nano-emulsion material described by the present invention to tolerate a wide range of beverage formulations better (i.e., the surrounding chemical environment can change without altering the particles).
In response, Schwarz teaches the same cannabinoid nano-emulsion comprising all the claimed ingredients.  The recited “prepared by a process comprising sonication or homogenizing at high pressure” is a product-by-process limitation which, upon further consideration, merely imparts the cannabinoid nano-emulsion composition.  See MPEP 2113.  If the recited process indeed creates unique features to the product (e.g., allowing for minimal emulsifiers and co-emulsifiers as well as solvents and co-solvents, allowing for the use of water within the formulation, which creates suspensions of particles in water that do not separate, if they are truly unique), applicant should claim these features to the product.  On the contrary, the product claim does not include any unique feature related to the recited process.  Therefore, the examiner reasonably considers the cannabinoid nano-emulsion of the prior art to meet the instant claim since it meets all the product limitations.  
Applicant made argument that Schwarz uses SNED (self nano-emulsifying delivery) which cannot achieve what can be achieved by the sonication and homogenization method in the current invention.  The SNED systems require a higher quantity of emulsifiers and co-emulsifiers as well as solvents and co-solvents, and generate larger particle size.
In response, "[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (MPEP 2113).  Schwarz meets the claim because it teaches the same product, even though the product is made with different process.  Applicant does not claim different solvent or cosolvent amount; and Schwarz teaches the same particle size as stated in the 102 rejection.
Applicant made argument that SNED systems are thermodynamically stable, and result in turbidity or the production of large visible oil droplets.
In response, thermodynamic stability is not a claimed limitation; and Schwarz teaches the same droplet size.
Applicant made argument that the Schwarz product is used in a two-step dilution process; while the current invention uses one step dilution.
In response, one step dilution is not a claim limitation.
 Applicant recites MPEP 2113: "The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Gamero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). Applicant asserts that the limitation of "prepared by a process comprising sonicating or homogenizing at high pressure" allows for a unique cannabinoid nano-emulsion material to be formed that CANNOT be achieved by the methods taught by Schwarz. The two cannabinoid nano-emulsion materials have widely varying structures based on the methods used to create them.
In response, the process limitation has patentable weight only when it relates to distinct structure from the prior art.  If the applicant believes the process generates distinctive structure, the distinctive structure should be claimed.  Since there is no distinctive structure in the claim limitation, the process limitation has no patentable weight.
Applicant made similar argument about prior art Faraci and Friedman.  The examiner’s response is the same as above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwarz et al (US 20200022386 A1), and evidenced by Antares (Chemical properties of vitamin E TPGS).
Regarding claim 11, Schwarz teaches a cannabinoid nanoemulsion with droplet size of 10 nm, 20 nm, 30 nm, 40 nm, 50 nm, 60 nm, 70 nm [0071 and 0089].  The applicant discloses the nanoemulsion having particle size of 10-70 nm [0019 spec.].  Therefore, Schwarz’s cannabinoid nanoemulsion meets the claimed cannabinoid nano-emulsion.
Schwarz teaches Example 4 [0102], Example 9 [0110], and Example 13 [0114], comprising cannabidiol CBD, cannabis extract 53% cannabinoids, and tetrahydrocannabinol (THC), meeting the claimed cannabinoid; MCT oil (medium chain triglycerides [0030]), meeting the claimed carrier oil; soy lecithin, meeting the claimed lecithin; and TPGS.  The TPGS is d-α-tocopheryl polyethylene glycol 1000 succinate [0062].  As evidenced by Antares, d-α-tocopheryl polyethylene glycol 1000 succinate is equivalent of Vitamin E TPGS.  Schwarz teaches the composition comprises preservatives [0066].
The recited “for emulsifying cannabinoid extracts” is a purpose or intended use limitation which, upon further consideration, merely further limit the structure of the product. Anything that meets the claimed composition should also be entirely capable of being used for emulsifying cannabinoid extracts.  Therefore, the examiner reasonably considers that this limitation is met by Schwarz's product having the same structure as stated above, absent concrete evidence to the contrary.
The recited “prepared by a process comprising the steps of…” is a product-by-process limitation which, upon further consideration, merely imparts the cannabinoid nano-emulsion composition.  See MPEP 2113.  Therefore, the examiner reasonably considers the cannabinoid nano-emulsion of the prior art to meet the instant claim since it meets all the product limitations, absent concrete evidence to the contrary.

Regarding claim 12, Schwarz’s Examples 4, 9 and 13 comprise soy lecithin, meeting the claimed single lecithin.

Regarding claim 13, Schwarz’s Examples 4, 9 and 13 comprise MCT oil, meeting the claimed medium chain triglycerides.

Regarding claim 16, the examiner recognizes that the limitation of “the Vitamin E TPGS is derived from a sunflower source or soy source” is a product-by-process limitation which, upon further consideration, does not impart the structure of Vitamin E.  The “derived” from implies that any biologically derived contaminants, impurities, etc. that might have been carried over from the source have been removed.  Thus, the chemical structure of the product is identical regardless of the source.  Therefore, the examiner reasonably considers the TPGS of the prior art to meet the instant claim absent concrete evidence to the contrary.  See MPEP 2113.	

Regarding claim 17, Schwarz teaches the composition comprises coconut oil, and olive oil [0030].

Regarding claim 18, Schwarz’s Examples 9 and 13 comprise D-alpha Tocopherol acetate, which is equivalent to Vitamin E acetate.

Regarding claim 19, Schwarz’s Example 13 comprises d,l-alpha Tocopherol, a mix of the D- and L- stereoisomers, meeting the claimed mixed tocopherols. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al (US 20200022386 A1) as applied to claim 11 above, and further in view of Faraci et al (US 20200037638).
Regarding claim 21, Schwarz teaches preservative in claim 11 as stated above.  Schwarz is silent about the specific preservative.
In the same field of endeavor, Faraci teaches cannabinoid emulsions [Abstract] used in beverages [0151] and [0154] which may include preservatives such as sorbic acid, potassium sorbate, and sodium benzoate [0186].  It would have been obvious to one of ordinary skill in the art at the time of filing to select sorbic acid, potassium sorbate, and sodium benzoate as the preservative in Schwarz’s composition, as it is expressly disclosed by the prior art as being suitable for preservative use in the same type of application. It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). See MPEP 2144.07.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al (US 20200022386 A1).
Regarding claim 23, Schwarz teaches the composition comprises between about 20% and about 60% of lecithin [0061-0062], about 10.00%, 11.00%, 12.00%, 13.00%, 14.00%, 15.00%, 16.00%, 17.00%, 18.00%, 19.00%, 20.00%, 22.50%, 25.00%, 27.50%, 30%, 35%, 40%, 50% of lipid [0059] (e.g., carrier oil), and between about 30% and about 50% of Vitamin E TPGS [0061-0062], overlapping or falling within the claimed 20-95 wt% of the lecithin, 10-50 wt% of the carrier oil, and 10-50 wt% of the Vitamin E TPGS, respectively.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        	

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762